The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 06/28/2022 amendment(s) /response(s) in the Application 17/001,100 by MONAJEMI et al. for “SIMULTANEOUS TRANSMIT AND RECEIVE CAPABILITY INDICATION METHOD FOR MULTI-LINK DEVICES”, filed on 08/24/2020.  The amendment/response has been entered.

Response to Amendment
Per the 06/28/2022 Amendment:  
Claims 1, 3-4, 6, 12-15, 17-18 and 20 are amended. 
Claims 1-20 are pending.

In view of the 06/28/2022 claim amendments, i.e., “determining a power difference between a transmit power of the first radio and a receive power at the second radio when the first multilink device transmits to the second radio;…based on reference power spectral densities for the first radio and the second radio that are configured by the reference set of parameters to establish…given the power difference” (as recited in independent claims 1, 15, 18) in combination with the other limitations, the previous rejection to the claims under 35 U.S.C. 102/103 are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 06/28/2022) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “determining a power difference between a transmit power of the first radio and a receive power at the second radio when the first multilink device transmits to the second radio;…based on reference power spectral densities for the first radio and the second radio that are configured by the reference set of parameters to establish…given the power difference” (as recited in independent claims 1, 15, 18) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

For example, Liu et al. (US20180175997A1) teaches A method comprising: at a first multilink device configured to communicate wirelessly with a first radio and a second radio of a second multilink device: (LIU, Fig. 2, paragraph 36, teach multilink devices ENB 205 and UE 220 configured to perform the functions as described by Fig. 6A.)
accessing a set of parameters for a known mathematical model that establishes a frequency separation to be imposed between transmission from the first radio and reception at the second radio in order to achieve a predetermined reception performance at the second radio when the transmission and the reception are simultaneous; (LIU, Fig. 6A, steps 610, 615, paragraphs 50-51, teach the eNB performing full-duplex (FD) (i.e. simultaneous transmission and reception) link adaptation by accessing FD configuration parameters. Furthermore, as described by Figs. 7-8, paragraphs 48-49, the FD configuration parameters (i.e. set of parameters) comprise calculations based at least in part on transmission power, cancellation gain, and self interference (i.e. known mathematical models that establish frequency separation to be imposed between transmission from the first radio and reception at the second radio) in order to achieve FD communication (i.e. a predetermined reception performance at the second radio when the transmission and the reception are simultaneous).)
and using the known mathematical model, computing the frequency separation based on the set of parameters. (LIU, Fig. 6A, steps 610, 615, paragraphs 50-51, Figs. 7-8, paragraphs 48-49, teach basing the FD configuration parameters on the known mathematical models to reduce self interference (i.e. frequency separation).)

Lee et al. (US20190158263A1) Fig. 25, step 2520, paragraph 650, teach configuring interference avoiding time-frequency resource structure based on interference. Moreover, paragraph 78 teaches using two or more frequency bands and providing enough spacing.

Raghavan et al. (US20210321415A1), at paragraph 83, teaches a UE determining a differential measurement used to estimate cross-link interference or self-interference and transmitting a measurement report to a base station for subsequent communication based on sub-carrier spacing.

	Akkarakaran et al. (US20210160804A1) is directed towards transmit a capability message indicating a parameter configuration for each phase error process of a set of phase error processes of a first UE (Abstract). More specifically, paragraph 108 teaches a capability of simultaneous transmission and reception, a capability to transmit and/or to receive from multiple nodes, a maximum transmit power or rated power class, or a combination thereof. Furthermore, capabilities may include phase noise power, power spectral density (PSD), expected frequency drift, or which panels use the same VCO or have the same phase error process.

	Stirling-Gallacher et al. (US20170257184A1) is directed towards establishing, using a first serving point, a multi-user full duplex mode wherein the multi-user full duplex mode enables a downlink to a first wireless device and an uplink from a second wireless device (Abstract). More particularly, Figs. 6(a)-(b), paragraph 51, teach calculating interference on UL from DL in a multi-user full duplex mode for different levels of transmission power.

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “determining a power difference between a transmit power of the first radio and a receive power at the second radio when the first multilink device transmits to the second radio;…based on reference power spectral densities for the first radio and the second radio that are configured by the reference set of parameters to establish…given the power difference”, as recited in independent claims 1, 15, 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/WALLI Z BUTT/Examiner, Art Unit 2412